DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: “the radial external side thereof” should read “a radial external side thereof” as such has not previously been recited.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “the direction of the first sealing element” should read “a direction of the first sealing element” as such has not previously been recited.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “the space” should read “a space” as such has not previously been recited.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “the material of the second sealing element” should read “a material of the second sealing element” as such has not previously been recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the first sealing element is designed from felt”. This limitation is indefinite as it is unclear what the metes and bounds of “designed from felt” are. Specifically must the first sealing element actually be made of felt, would a sealing element that is not made of any felt but that had felt used in the design process read on such a limitation (e.g. designed using a felt-tip pen, a model of it that was made of felt during the design process, etc.), is this a capability of the element (e.g. that it was “intended to be made of felt”, or capable of being made of felt, etc.), etc.? Appropriate clarification and correction is required. For examination purpsoes Examiner assumes Applicant intended to claim “wherein the first sealing element is made of felt”.

 Claims 2-17 are indefinite at least by virtue of depending on indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 12-15, and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahl (US 5,005,602).
With regard to claim 1, Fahl discloses a component assembly (as seen in Figs. 13-17) for a motor vehicle (Examiner notes this is an intended use limitation in the preamble and is given little patentable weight. Fahl anticipates such as it clearly is capable of such and as it is explicitly discloses such a use in at least column 4 line 63 to column 5 line 2), comprising: a housing (212 including 214 , 216, etc.); an actuating element (250) that is rotatable about an axis (i.e. about shaft 255); an actuator (262) which is configured to cause rotation of the actuating element (as seen in Figs. 13-16, etc.); a rotatable shaft (255) which extends along a shaft axis (as seen in Figs. 13-16, etc.) and is disposed between the actuating element and the actuator (as seen in Figs. 13-16, etc.) and which is coupled to the actuating element and the actuator (as seen in Figs. 13-16, etc.), the shaft also extending through a first through opening (e.g. 280) in the housing (as seen in Fig. 16, the opening in 216); a sealing system (including at least 260, 284, etc.) arranged in a radial direction (as seen in Fig. 16, etc. with respect to the shaft) that is perpendicular to the shaft axis (as seen in Figs. 16, etc.) so as to be located between the shaft and a first internal wall (e.g. the wall of the opening at 280) of the first through opening (as seen in Figs. 16, etc.); and a first sealing element (284), wherein the sealing system has a sealing element support (e.g. 260 or 286) having a first side and a second side that faces away from the first side (as seen in Figs. 16, etc.), wherein the sealing element support is fastened in the first through opening (i.e. as seen in Figs. 16, etc. at least by friction), wherein the sealing element support has a second through opening (i.e. the bore of such as seen in Figs. 16, etc.) having a second internal wall (i.e. a wall defining such), wherein the shaft extends through the second through opening (as seen in Figs. 16, etc.), wherein the first sealing element is fastened in a fixed manner in relation to the sealing element support on the first side of the sealing element support (as seen in Figs. 16, etc. as they are contacting such and pressed together at least by the spring 278 and/or friction), wherein the first sealing element has a third through opening (i.e. the bore of the first sealing element as seen in Figs. 16, etc.) through which the shaft extends (as seen in Figs. 16, etc.), wherein the first sealing element by way of a third internal wall of the third through opening (i.e. the wall defining the bore as seen in Figs. 16, etc.) bears in an encircling manner on the shaft (as seen in Figs. 16, etc. as it surrounds such), and wherein the first sealing element is designed from felt (as disclosed in column 14 lines 43-45, etc.).

With regard to claim 2, Fahl discloses that the sealing element support is press-fitted into the first through opening (as seen in Figs. 16, etc. as it is inserted therein and contacting such).

With regard to claim 3, Fahl discloses that the sealing element support on the radial external side thereof has a collar (i.e. 282 when the 260 is considered the sealing element support) which protrudes beyond a support plane on which the first sealing element is disposed (as seen in Figs. 16. etc.), and the collar has a height above the support plane that is at least 30% of a thickness of the first sealing element (as seen in Figs. 16, etc. as it is at least taller than it).

With regard to claim 4, Fahl discloses that the first sealing element is compressed between the collar and the shaft (as seen in Figs. 16, etc. as it is radially therebetween and contacts each).

With regard to claim 5, Fahl discloses that a second sealing element (e.g. 260 (when 282 is considered the sealing element support), 282 (when 260 is considered the sealing element support), or 301) is provided on the second side of the sealing element support in the first through opening (as seen in Figs. 16, etc.), and the second sealing element bears in an encircling manner on the shaft (as seen in Figs. 16, etc.).

With regard to claim 7, Fahl discloses that the second sealing element has an annular outer portion and an annular inner portion (i.e. the portion of 260 including the inner circumference (e.g. also including 280)), the second sealing element by way of the inner portion bears on the shaft (as seen in Figs. 16, etc.), and the inner portion in relation to the outer portion is angled in the direction of the first sealing element (as seen in Fig. 16 as at least from the innermost portion of 260 280 extends towards the first sealing element at a right angle with respect to other portions thereof).


With regard to claim 9, Fahl discloses that the second internal wall of the second through opening of the sealing element support is spaced apart in an encircling manner from the shaft (as seen in Figs. 16, etc. as portions of 260 (e.g. 280) are spaced apart therefrom), and the second sealing element by way of the inner portion thereof protrudes into the space which in the radial direction extends between the second through opening and the shaft (as seen in Fig. 16 when the second sealing element is 286).

With regard to claim 12, Fahl discloses that the first through opening is disposed in a cover of the housing (i.e. as 216 covers various elements as seen in Figs. 13-16 it is considered a cover).

With regard to claim 13, Fahl discloses a bearing (260) configured to mount the shaft (as seen in Figs., 13-16, etc.), wherein: the bearing is disposed in a portion that faces the second side of the sealing element support in the first through opening (as seen in Figs. 13-16), and the bearing is a rolling bearing, a needle bearing, a ball bearing, or a friction bearing (i.e. it is a bushing bearing which is known in the art as a kind of friction bearing. See column 13 lines 60-66).

With regard to claim 14, Fahl discloses that the second sealing element is an element which is separate from the sealing element support (as seen in Figs. 16, etc. as they are separate elements and are therefore separable by some process).

With regard to claim 15, Fahl discloses that the second sealing element has an elastic seal lip (as seen in Figs. 16, etc. 260 has a lip at the radially inward most portion that contacts the shaft, and is an elastomer as illustrated in the cross-hatching thereof).

With regard to claim 17, Fahl discloses that the second sealing element is designed in the form of a doughnut which bears at least partially on a shoulder of the first through opening (as 301 is annular and circular in cross-section it is a donut shape and it bears against a shoulder of the first through opening where it contacts 216 as seen in Figs. 16, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10, 11, and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fahl (US 5,005,602) alone.
With regard to claim 6, Fahl discloses that the second sealing element has an elastic seal lip (as seen in Figs. 16, etc. as 301 is considered to be a type of lip seal as it has a portion of reduced area for contacting a surface to be sealed), and that the second sealing element is designed in the form of a doughnut which bears at least partially on a shoulder of the first through opening (as seen in Fig. 16 when the second sealing element is 301), but is silent as to the material thereof and thus fails to explicitly disclose that the second sealing element comprises PTFE or fluorocarbon. However it would have been considered obvious to one having ordinary skill in the art, at the time of invention, to have modified the device of Fahl such that the second sealing element comprises PTFE or fluorocarbon as Examiner hereby takes Official Notice that the art is replete with examples of similar seals that are made of PTFE or fluorocarbon. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of invention, to have selected PTFE or fluorocarbon for material of the second sealing element as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a modifications would provide the expected benefits of low friction, good chemical resistance, etc. (i.e. known benefits of PTFE and other fluorocarbons).

With regard to claim 10, Fahl is silent as to the exact materials thereof and thus fails to explicitly disclose that the second sealing element on the side thereof that faces the sealing element support is coated or wetted with an elastomer, and the material of the elastomer is different from the material of the second sealing element. However it would have been considered obvious to one having ordinary skill in the art, at the time of invention, to have modified the device of Fahl such that the second sealing element on the side thereof that faces the sealing element support is coated or wetted with an elastomer, and the material of the elastomer is different from the material of the second sealing element as Examiner hererby takes Official Notice that the art is replete with examples of seals being coated in elastomers that differ from the base material thereof. Such a modifications would provide the expected benefits of providing a more compressible outer layer capable of better sealing small surface scratched in the sealing surface thereof while still providing a more solid core of sealing material to allow the seal to seal against high pressures.

With regard to claim 11, Fahl is silent as to and thus fails to explicitly disclose that the sealing element support is designed from the same material as the housing in the region of the first through opening. However it would have been considered obvious to one having ordinary skill in the art, at the time of invention, to have modified the device of Fahl such that the sealing element support is designed from the same material as the housing in the region of the first through opening as Examiner hererby takes Official Notice that the art is replete with examples of seals being coated in elastomers that differ from the base material thereof. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of invention, to have selected for the sealing element support the same material as the housing in the region of the first through opening as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a modifications would provide the expected benefits of reduced manufacturing complexity as they can be made of the same base material.

With regard to claim 16, Fahl is silent as to the exact material of the second sealing element and thus fails to explicitly disclose that the second sealing element largely comprises PTFE or fluorocarbon. However it would have been considered obvious to one having ordinary skill in the art, at the time of invention, to have modified the device of Fahl such that the second sealing element largely comprises PTFE or fluorocarbon as Examiner hereby takes Official Notice that the art is replete with examples of similar seals that are made of PTFE or fluorocarbon. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of invention, to have selected PTFE or fluorocarbon for material of the second sealing element as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a modifications would provide the expected benefits of low friction, good chemical resistance, etc. (i.e. known benefits of PTFE and other fluorocarbons).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of component assemblies with similar sealing assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675